 



EXHIBIT 10.5

AFFIRMATION OF GUARANTY

                    This AFFIRMATION OF GUARANTY is made as of September 30,
2004, by the undersigned (“Guarantor”) for the benefit of Comerica Bank
(“Bank”).

RECITALS

                    Bank, ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
(“Consulting”) and ALLIANCE HOLDINGS, INC. (“Holdings”; Consulting and Holdings
are referred to herein individually as a “Borrower” and collectively, the
“Borrowers”) are parties to that certain Loan and Security Agreement dated as of
September 25, 2003, as amended from time to time, including without limitation
by that certain First Amendment to Loan and Security Agreement dated as of
December 12, 2003, that certain Second Amendment to Loan and Security Agreement
dated as of May 27, 2004, and that certain Third Amendment to Loan Documents
dated as of August 9, 2004 (collectively, the “Loan Agreement”). Guarantor
executed for the benefit of Bank an Unconditional Guaranty dated as of
September 25, 2003 (the “Guaranty”), guarantying all amounts owing by Borrowers
to Bank. Borrowers and Bank propose to enter into a Fourth Amendment to Loan
Documents of even date herewith (the “Amendment”), which amends the Loan
Agreement by, among other things, extending additional credit. Bank has agreed
to enter into the Amendment provided, among other things, that Guarantor
consents to the entry by Borrowers into the Amendment and related documents and
agrees that the Guaranty will remain effective.

AGREEMENT

                    NOW, THEREFORE, Guarantor agrees as follows:

                    1.           Guarantor consents to the execution, delivery
and performance by Borrowers of the Amendment and the documents and instruments
executed in connection therewith, as well as all other amendments and
modifications to the Loan Agreement.

                    2.           The Guaranty is and shall remain in full force
and effect with respect to all of Borrowers’ Obligations (as defined in the Loan
Agreement) as modified by the Amendment and otherwise. Guarantor confirms that
Guarantor has no defenses against its obligations under the Guaranty.

                    3.           Guarantor represents and warrants that the
Representations and Warranties contained in the Guaranty are true and correct as
of the date of this Affirmation. Unless otherwise defined, all capitalized terms
in this Affirmation shall be as defined in the Guaranty.

                    IN WITNESS WHEREOF, the undersigned Guarantor has executed
this Affirmation of Guaranty as of the first date above written.

              SAFEGUARD SCIENTIFICS, INC.
 
       
 
       

  By:   /s/ Steve Grenfell

     

--------------------------------------------------------------------------------

 

  Title:   Vice President, Operations

     

--------------------------------------------------------------------------------

 

